Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, upon the ground that the plaintiff’s evidence was insufficient to justify a finding that the defendant was chargeable with knowledge that the deceased was in a position of danger when the truck was put in motion. Upon the new trial to be had, if again defendant calls no witnesses, we direct attention to the decision in Hayden v. New York Railways Company (233 N. Y. 34) and our recent decision in Milio v. Railway Motor Trucking Co. (257 App. Div. 640), decided October 27, 1939. Present-Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; Glennon, J., concurs in result.